DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derek L. Midkiff on 01/24/2022.
The application has been amended as follows:
In The Claim:
38. – 42. (Canceled)
51. (Currently amended)	Computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus of a computerized apparatus, cause the computerized apparatus to:
identify a first computerized premises apparatus within the coverage area of a wireless network and capable of providing first wireless resources to a second computerized premises apparatus, the first wireless resources comprising time-frequency resources; 
cause establishment of a first wireless connection between the first computerized premises apparatus and the second computerized premises apparatus; and 
cause, via at least the first wireless connection, the first computerized premises apparatus to provide the first wireless resources from the wireless network to the second computerized premises apparatus;
wherein:
(i) the identification of the first computerized premises apparatus comprises:
receipt [[o]] of first data relating to a measurement of at least one first performance metric relating to a second wireless connection between the first 
determination, based at least on the first data, that the at least one performance metric exceeds a first prescribed threshold;
 (ii) the causation of the establishment the first wireless connection between the first computerized premises apparatus and the second computerized premises apparatus is based at least on the determination that the at least one performance metric exceeds the first prescribed threshold; and 
(iii) the first wireless connection comprises an OFDM (orthogonal frequency division multiplex)-based connection.
55. (New)	Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus of a first fixed wireless access (FWA) device that is outside a coverage area of a wireless network, cause the first FWA device to:
identify a second FWA device within the coverage area of the wireless network and capable of providing resources to the first FWA device, the identification comprising an evaluation of data regarding ones of a plurality of other FWA devices within wireless range of the first FWA device;  
establish a wireless inter-device connection to the identified second FWA device; and 
transact data with the second FWA device in order to cause provision of the resources to the first FWA device from the wireless network via at least the second FWA device;
wherein the establishment of the wireless inter-device connection comprises use of at ;east one 3GPP (Third Generation Partnership Project) D2D (device to device) protocol between the first FWA device and at least the second FWA device, the at least one D2D protocol comprising at least synchronization within a CBRS (Citizens Broadband Radio Service) radio frequency band.
56. (New)	The computer readable apparatus of Claim 55, wherein the plurality of instructions are further configured to, when executed on the digital processing apparatus, cause the first FWA device to:

utilize the received data relating to the at least one spectrum grant in the establishment of the inter-device wireless connection.  
57. (New)	The computer readable apparatus of Claim 56, wherein: 
the establishment of the inter-device wireless connection to the identified second FWA device comprises causation of data representative of a request to be issued to a SAS (spectrum allocation system) in data communication with the wireless network to obtain the at least one spectrum grant; and
at least one frequency within the at least one spectrum grant is utilized to establish the inter-device wireless connection.
58. (New)	The computer readable apparatus of Claim 57, wherein the causation of the data representative of a request to be issued to the SAS comprises causation of the data representative of the request to be initiated from the second FWA device.  
59. (New)	The computer readable apparatus of Claim 55, wherein the plurality of instructions are further configured to, when executed on the digital processing apparatus, cause the first FWA device to:
cause discovery of the first FWA device by at least some of the plurality of other FWA devices, the causation of the discovery of the first FWA device comprising: 
causation of at least one of the first FWA device or the second FWA device to transmit an announcement, the announcement configured to indicate to the at least some of the plurality of other FWA devices that the at least first or second FWA device exists; and
based at least on receipt of at least one response to the announcement, causation of the first FWA device to send data to the at least one second FWA device for establishment of the wireless connection.
(End of Amendment)


Allowable Subject Matter
Claims 33-37 and 43-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Please see the reason cited, on pages 10-14 of the remarks, by applicant filed on 10/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheriff et al. (U.S.  20210084658) disclose the CBRS network 100 can include an additional node shown as a Spectrum Access System (SAS) 100 to manage and control access to the CBRS network 100.
Taneja et al. (U.S. 20210076223) disclose the CBRS network 100 comprises the Spectrum Access System (SAS) 110 that is used to inform each of the access points 120A-120D how they should operate at a given point in time (e.g., what frequency band to use, what channel to use, how much power to consume while transmitting).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/24/2022